DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Caroline Do on 8/04/2022.

The application has been amended as follows: 

SPECIFICATION

The Title has been amended as follows.

--CONTROL APPARATUS, IMAGE PICKUP APPARATUS WHICH CHANGES AN AUTOFOCUS OPERATION BASED ON A RATIO OF A NUMBER OF LOW CONTRAST FRAMES TO A NUMBER OF FOCUS [[IN]] DETECTING FRAMES--.

CLAIMS
Claims 10 - 13 have been canceled.  Claims 8 and 17 have been amended as follows.

8. (currently amended) An apparatus comprising:
at least one processor; and
a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor, performs operations as:
a calculation unit configured to calculate a plurality of defocus amounts corresponding to a plurality of focus detecting frames obtained by dividing an area corresponding to a display frame; and
a selection unit configured to select one focus detecting frame from among the plurality of focus detecting frames, which corresponds to one defocus amount used for an AF (auto focus) control,
wherein the selection unit performs an AF operation for selecting the one focus detecting frame so that a high contrast frame is prioritized over a low contrast frame, and
wherein the selection unit performs the AF operation when a number of low contrast frames to a number of the plurality of focus detecting frames is equal to or lower than a predetermined ratio.

	10. - 13. (Canceled).

17. (currently amended) A method comprising: 
calculating a plurality of defocus amounts corresponding to a plurality of focus detecting frames obtained by dividing an area corresponding to a display frame; and 
selecting one focus detecting frame from among the plurality of focus detecting frames, which corresponds to one defocus amount used for an AF (auto focus) control, 
wherein the selecting changes an AF operation for the selecting the one focus detecting frame based on a ratio of a number of low contrast frames to a number of the plurality of focus detecting frames.

Reasons for Allowance
Claims 1-9, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an apparatus comprising:
wherein the selection unit changes an AF operation for selecting the one focus detecting frame based on a ratio of a number of low contrast frames to a number of the plurality of focus detecting frames, in combination with other claim limitations.
Claims 2-7, 14-16 are allowed as being dependent from claim 1.

Regarding claim 8, the prior art of the record fails to show or fairly suggest an apparatus comprising:
wherein the selection unit performs the AF operation when a ratio of a number of low contrast frames to a number of the plurality of focus detecting frames is equal to or lower than a predetermined ratio, in combination with other claim limitations.
Claim 9 is allowed as being dependent from claim 8.

Claim 17 is a method claim corresponds to apparatus claim 1; therefore, claim 17 is allowed for the same reasons given in claim 1.
Claim 18 is allowed as being dependent from claim 17.

Claim 19 is allowed for the same reasons given in claim 1.
Claim 20 is allowed as being dependent from claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        8/04/2022